Contrary to the defendant’s contention, his resentencing to a term including the statutorily-required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process, since he had not yet completed his originally-imposed sentence of imprisonment at the time he was resentenced (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543 [2011], lv denied 17 NY3d 859 [2011]; People v Guillen, 85 AD3d 1201 [2011], lv denied 17 NY3d 859 [2011]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Florio, Eng, Hall and Cohen, JJ., concur.